Citation Nr: 0710947	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-07 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




REMAND

The veteran had active service from September 1968 to March 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which denied the veteran's claim for a higher (compensable) 
rating for his PTSD.

To support his claim, the veteran testified at a hearing at 
the RO in January 2004 before a local Decision Review Officer 
(DRO).

The veteran also filed a motion in February 2004 for another 
hearing, also at the RO but this time before a Veterans Law 
Judge of the Board, i.e., a Travel Board hearing.  The RO 
scheduled his Travel Board hearing for February 7, 2007, but 
he failed to appear for it.  Other records, however, show he 
submitted a statement in February 2007 - albeit not until 
February 22, 2007, so about three weeks after his scheduled 
hearing, explaining that he was incarcerated and therefore 
could not attend the hearing.  He therefore asked to 
reschedule his Travel Board hearing since he will be released 
from prison on July 18, 2007.  The Board granted his motion 
to reschedule his travel Board hearing and sent him a letter 
on March 27, 2007, indicating this.  He is cautioned, 
however, that another failure to report for this rescheduled 
hearing may result in his hearing request being deemed 
withdrawn.  See 38 C.F.R. § 20.704(d);  See, too, See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not a "one-way street."  If a claimant wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.).



Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center (AMC)) for the following development and 
consideration:

Schedule the veteran for another Travel 
Board hearing at the earliest 
opportunity - but the hearing should 
not be scheduled for a date prior to his 
release from prison on July 18, 2007.  
Notify him of the date, time, and 
location of the hearing.  Put a copy of 
this letter in his claims file.  If, for 
whatever reason, he changes his mind and 
elects not to have a hearing (or fails 
to report for it), then also document 
this in the claims file.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



